Title: To Thomas Jefferson from Arthur S. Brockenbrough, 25 November 1821
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

Dear Sirnov: 25th 1821—I enclose you my report of the general state and condition of the University with my estimates of what will be required to complete the buildings and a statement of the amt drafts since 1st Oct: 1820 to the present time—I hope this will meet your views. I have not had time make out more than one copy of the report if another should be wanting will make it after the meeting of the visitorsI am Sir respectfully your Obt sertA. S. Brockenbrough